


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of May 20, 2015, by and between CONSOLIDATED-TOMOKA LAND CO., a
Florida corporation (the “Company”), and JOHN P. ALBRIGHT (the “Executive”).


BACKGROUND


The Company and the Executive heretofore entered into that certain Employment
Agreement dated June 30, 2011 (the “Original Agreement”), setting forth certain
terms and conditions regarding the Executive’s employment as the Company’s
President and Chief Executive Officer.  The Company desires to continue to
employ the Executive in such capacity, and the Executive desires to accept
continuing employment with the Company under the terms and conditions set forth
herein.  In furtherance thereof, the Company and the Executive now wish to, and
do hereby, amend and restate the Original Agreement in its entirety on the terms
and conditions set forth below, such that this Agreement shall fully supersede
and replace the Original Agreement, which Original Agreement shall be of no
further force and effect as of the execution hereof by the parties.


TERMS


1.  
Employment



a.  
General.  The Executive agrees to accept employment with the Company, and one or
more of the Company’s subsidiary corporations, to render the services specified
in this Agreement subject to the terms and conditions of this Agreement.  All
compensation paid to the Executive by the Company or any subsidiary of the
Company, and all benefits and perquisites received by the Executive from the
Company or any of its subsidiaries, will be aggregated in determining whether
the Executive has received the compensation and benefits provided for herein.



b.  
Duration.  This Agreement is effective on the date it is fully executed and will
expire on the fifth (5th) anniversary of such date.  Unless terminated by
agreement of the parties, this Agreement will govern the Executive’s continued
employment by the Company until such expiration date.



2.  
Duties.



a.  
General Duties.  The Executive shall continue to serve (which service began on
August 1, 2011 pursuant to the Original Agreement) as President and Chief
Executive Officer of the Company, with duties and responsibilities that are
customary for such executives including, without limitation, ultimate
responsibility for managing the Company, subject to the authority of the Board
of Directors of the Company (the “Board”).  To the extent the Board has
authorized its Compensation Committee of the Board to act on its behalf,
references to the Board will hereinafter also be deemed to include the
Compensation Committee.



 
b.
Full Time Employment.  The Executive agrees to devote his full time and best
efforts to the successful functioning of the Company and agrees that he will
faithfully and industriously perform all the duties pertaining to his office and
position as President and Chief Executive Officer in accordance with the
policies established by the Board from time to time, to the best of his ability,
experience and talent and in a manner satisfactory to the Company.  Further, the
Executive shall devote his full business time and energy to the business,
affairs and interests of the Company and its subsidiaries, and matters related
thereto.  It is understood that the principal location of employment with the
Company shall be at Company’s headquarters in Daytona Beach, Florida, and that
in the course of his employment the Executive will become active in the Daytona
Beach, Florida, community.  The Executive shall maintain his primary residence
within a radius of seventy-five miles of Daytona Beach, Florida.



 
c.
Certain Permissible Activities. The Executive may also make and manage personal
business investments of his choice and serve in any capacity with any civic,
educational or charitable organization, or any governmental entity or trade
association, without seeking or obtaining approval by the Company so long as
such activities and service do not interfere or conflict with the performance of
his duties under this Agreement.  The Executive acknowledges that he shall be
subject to the Consolidated-Tomoka Land Co. Code of Business Conduct and Ethics,
including the provisions with respect to corporate opportunities.



 
d.
Board Membership.  The Executive has been elected as a director of the Company,
and it is the Company’s current intention to include the Executive as part of
management’s slate of nominees for the Board at each annual meeting of
shareholders of the Company during the Executive’s period of employment with the
Company pursuant to this Agreement.  The Executive’s service on the Board will
be subject to the same scrutiny by the governance committee of the Board as all
other director nominee candidates.  The Executive’s service as a member of the
Board will be further subject to any required shareholder approval.  Upon the
termination of the Executive’s employment for any reason, the Executive will be
deemed to have tendered his resignation from the Board (and any boards of
subsidiaries) voluntarily, without any further required action by the Executive,
as of the end of the Executive’s employment and/or at the Board’s request
including, but not limited to, complying with any independent Board membership
thresholds.  For so long as the Executive remains an employee of the Company, he
will not be additionally compensated for his services as a member of the Board.



3.  
Compensation and Expenses.



a.  
Base Salary.  The Executive will be paid a base salary at an annual rate of
$500,000 (the “Base Salary”), payable in accordance with the Company’s payroll
practices as in effect from time to time.



b.  
Performance Bonus.  For each fiscal year ending during his employment, the
Executive will be eligible to earn an annual bonus, payable in accordance with
the Company’s customary bonus and payroll practices as in effect from time to
time.  The annual bonus will vary between zero and 60% of the Executive’s Base
Salary.  The annual bonus payable will be determined by the Board, based on the
attainment of corporate and/or individual performance goals as mutually agreed
upon by the Executive and the Board.



c.  
Existing Equity Awards.  In connection with the execution of the Original
Agreement and the Executive’s commencement of employment with the Company, the
Board authorized, and the Company granted to the Executive, effective on August
1, 2011, (i) a non-qualified option (the “2011 Stock Option”) to purchase 50,000
shares of Company common stock under the Consolidated-Tomoka Land Co. 2010
Equity Incentive Plan (the “2010 Plan”) with an exercise price per share equal
to the “Fair Market Value” (as defined in the 2010 Plan) on the Grant Date (as
defined in that certain Nonqualified Stock Option Award Agreement dated as of
August 1, 2011 between the Company and the Executive), and subject to time
vesting of three years and vesting upon a “Change in Control” (as defined in the
2010 Plan); and (ii) an “inducement” grant of 96,000 shares (the “2011
Restricted Shares”) of restricted Company common stock outside of the 2010 Plan
in accordance with and subject to the exception set forth in Section 711(a) of
the NYSE Amex Company Guide, where increments of 16,000 shares will vest in full
upon the price per share of Company common stock meeting or exceeding target
trailing 60-day average closing prices as set forth in that certain Restricted
Share Award Agreement dated as of August 1, 2011 between the Company and the
Executive.  As of the date hereof, (1) the 2011 Stock Option has fully vested,
and the Executive has exercised the 2011 Stock Option with respect to 26,500 of
the 50,000 option shares, with 23,500 option shares remaining outstanding an
unexercised; and (2) 64,000 of the 2011 Restricted Shares have vested, with
32,000 shares remaining unvested.  The Executive has received additional equity
incentive compensation under the 2010 Plan as approved by the Board and in
accordance with the Company’s compensation policies from time to time (such
additional equity awards, together with the 2011 Stock Option and the 2011
Restricted Shares, are collectively hereinafter referred to as the “Existing
Equity Awards”).



d.  
Additional Equity Awards.  The Board has authorized the grant to the Executive,
effective as of the date hereof, of: (i) a non-qualified option (the “2015 Stock
Option”) to purchase 40,000 shares of Company common stock under the 2010 Plan
with an exercise price per share of the greater of $55.62 or the fair market
value of the underlying shares as of the grant date, which shall vest in
approximate one-third increments on each of January 28, 2016, January 28, 2017
and January 28, 2018, subject to the Executive’s continued employment through
such dates; provided that any unvested portion of the 2015 Stock Option shall
vest in full upon a “Change in Control” (as defined in the 2010 Plan); and (ii)
a grant of 94,000 shares (the “2015 Restricted Shares”) of restricted Company
common stock under the 2010 Plan, where increments of varying number of shares
will vest in full upon the price per share of Company common stock meeting or
exceeding certain target trailing 30-day average closing prices as set forth in
the award agreement to be entered into simultaneously with the execution of this
Agreement.  The above-described awards shall be evidenced by (and subject to the
terms of), respectively, a Non-Qualified Stock Option Award Agreement and a
Restricted Share Award Agreement entered into as of even date herewith between
the Company and the Executive (the 2015 Stock Option and the 2015 Restricted
Share Award, together with the Existing Equity Awards, are collectively referred
to as the “Executive’s Equity Awards”).



e.  
Expenses.  In addition to any compensation paid to the Executive pursuant to
Section 3, the Company will reimburse, or advance funds to, the Executive for
all reasonable, ordinary and necessary travel or entertainment expenses incurred
by him in the course of his performances of his duties as an executive officer
of the Company during the term of his employment in accordance with the
Company’s then-current policy.



f.  
Claw Back.  Notwithstanding anything to the contrary in this Agreement,
Executive’s Equity Awards shall be subject to any claw back policy adopted by
the Company from time to time in accordance with the Dodd-Frank Wall Street
Reform and Consumer Protection Act if and to the extent applicable to the
Company.

 
 
 
 

 
4.
Benefits.



 
a.
Employee Benefits Program.  In addition to the compensation to which the
Executive is entitled pursuant to the provisions of Section 3 of this Agreement,
during the term of his employment the Executive is eligible to participate in
any pension or retirement plan, insurance or other employee benefit plan that is
maintained at that time by the Company for its senior executive employees,
including programs of life, disability, medical and dental insurance, subject to
the provisions of such plans as may be in effect from time to time and
applicable law.



 
b.
Supplemental Disability Insurance.  In addition to the Company’s employee
benefits program, during the term of his employment the Company shall provide
for the Executive that certain long term disability insurance policy #7825254
dated November 2, 2013 issued by Principal Life Insurance Company, or such other
replacement policy with substantially similar coverages.



 
c.
Vacation.  The Executive shall be entitled to twenty (20) days per annum of paid
vacation; provided, that (i) any unused vacation days shall be forfeited at the
end of each year if not fully utilized in that year, and (ii) the Company shall
not pay the Executive for any accrued but unused vacation days upon any
termination of employment.



5.  
Termination.



a.  
Termination for Cause.  The Company may terminate the Executive’s employment
pursuant to this Agreement at any time for Cause and the termination will become
effective immediately at the time the Company provides written notice to the
Executive.  If the Company decides to terminate the Executive’s employment under
this Agreement for Cause, the Company will have no further obligations to make
any payments to the Executive under this Agreement, except that the Executive
will receive any unpaid accrued Base Salary through the date of termination of
employment.  Upon termination for Cause, the Executive will not be entitled to
any annual bonus payments other than those becoming due and payable prior to the
termination date.  For purposes of this Agreement, the term “Cause” will mean:



(i)  
The Executive’s arrest or conviction for, plea of nolo contendere to, or
admission of the commission of, any act of fraud, misappropriation, or
embezzlement, or a criminal felony involving dishonesty or moral turpitude;



(ii)  
A breach by the Executive of any material provision of this Agreement, provided
that the Executive is given reasonable notice of, and a reasonable opportunity
to cure within thirty days of such notice (if such breach is curable), any such
breach;



(iii)  
Any act or intentional omission by the Executive involving dishonesty or moral
turpitude;



(iv)  
The Executive’s material failure to adequately perform his duties and
responsibilities as such duties and responsibilities are, from time to time, in
the Company’s discretion, determined and after reasonable notice of, and a
reasonable opportunity to cure within thirty days of such notice (if such breach
is curable), any such breach; or



(v)  
Any intentional independent act by the Executive that would cause the Company
significant reputational injury.



b.  
Death or Disability.  This Agreement and the Company’s obligations under this
Agreement will terminate upon the death or total disability of the
Executive.  For purposes of this Section 5.b, “total disability” means that for
a period of six consecutive months the Executive is incapable of substantially
fulfilling the duties set forth in this Agreement because of physical, mental or
emotional incapacity as determined by an independent physician mutually
acceptable to the Company and the Executive.  If the Agreement terminates due to
the death or disability of the Executive, the Company will pay the Executive or
his legal representative any unpaid accrued Base Salary through the date of
termination of employment (or, if terminated as a result of a disability, until
the date upon which any disability policy maintained pursuant to Section 4
begins payment of benefits) plus any other compensation that may be earned and
unpaid.



c.  
Voluntary Termination.  The Executive may elect to terminate this Agreement by
delivering written notice to the Company sixty days prior to the date on which
termination is elected; provided, however, that in the event of such
termination, the Company may elect to accelerate the date of such termination to
an earlier date if it so elects.  If the Executive voluntarily terminates his
employment the Company will have no further obligations to make payments under
this Agreement, except that the Company will pay to the Executive any unpaid
accrued Base Salary through the date of voluntary termination of
employment.  The Executive will not be entitled to any annual bonus payments
other than those earned or becoming due and payable prior to the voluntary
termination date.



d.  
Termination Without Cause.  If the Executive’s employment is terminated for any
reason other than by death, disability, for Cause, or due to the Executive’s
voluntary resignation of employment, the Company will have no further obligation
to make payments under this Agreement, except (i) to the extent set forth in the
award agreements pertaining to Executive’s Equity Awards and (ii) that the
Company will pay to the Executive an amount equal to 200% of then-current Base
Salary in one lump sum payment on the forty-fifth day after the date of
termination of the Executive’s employment, which shall be conditioned upon the
delivery by the Executive of a release of claims reasonably acceptable to the
Company that shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law.



e.  
Compliance with Section 409A.  With respect to the payments provided by this
Agreement upon termination of the Executive’s employment (the “Cash Severance
Amount”), in the event the aggregate portion of the Cash Severance Amount
payable during the first six months following the date of termination of the
Executive’s employment would exceed an amount (the “Minimum Amount”) equal to
two times the lesser of (i) the Executive’s annualized compensation as in effect
for the calendar year immediately preceding the calendar year during which the
Executive’s termination of employment occurs, or (ii) the maximum amount that
may be taken into account under a qualified retirement plan pursuant to Section
401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”), for
the calendar year during which the Executive’s termination of employment occurs,
then, to the extent necessary to avoid the imposition of additional income taxes
or penalties or interest on the Executive under Section 409A of the Code, (x)
the Company shall pay during the first six months following the date of
termination of the Executive’s employment, at the time(s) and in the form(s)
provided by the applicable sections of this Agreement, a portion of the Cash
Severance Amount equal to the Minimum Amount, and (y) the Company shall
accumulate the portion of the Cash Severance Amount that exceeds the Minimum
Amount and that the Executive would otherwise be entitled to receive during the
first six months following the date of termination of the Executive’s employment
and shall pay such accumulated amount to the Executive in a lump sum on the
first day of the seventh month following the date of termination of the
Executive’s employment, and (z) the Company shall pay the remainder of the Cash
Severance Amount, if any, on and after the first day of the seventh month
following the date of termination of the Executive’s employment at the time(s)
and in the form(s) provided by the applicable section(s) of this Agreement.



f.  
Compliance with Section 280G.  If any payment or benefit due to the Executive
from the Company or its subsidiaries or affiliates, whether under this Agreement
or otherwise, would (if paid or provided) constitute an Excess Parachute Payment
(as such term is used in Section 280G(b)(i) of the Code), then notwithstanding
any other provision of this Agreement or any other commitment of the Company,
that payment or benefit will be limited to the minimum extent necessary to
ensure that no portion thereof will fail to be tax-deductible to the Company by
reason of Section 280G of the Code.  The determination of whether any payment or
benefit would (if paid or provided) constitute an Excess Parachute Payment will
be made by the Company, in good faith and in its sole discretion.  If multiple
payments or benefits are subject to reduction under this Section 5.f, such
payments or benefits will be reduced in the order that maximizes the Executive’s
economic position (as determined by the Company in good faith, in its sole
discretion).  If, notwithstanding the initial application of this Section 5.f,
the Internal Revenue Service determines that any payment or benefit provided to
the Executive constituted an Excess Parachute Payment, this Section 5.f will be
reapplied based on the Internal Revenue Service’s determination and the
Executive will be required to promptly repay to the Company any amount in excess
of the payment limit of this Section 5.f.



g.  
Return of Company Property.  Upon the termination of the Executive’s employment
with the Company, the Executive shall leave with or promptly return to the
Company all originals and copies of any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
proprietary information, or other materials or property of any kind belonging to
the Company (including keys and other tangible personal property of the
Company), then in the Executive’s possession, whether prepared by the Executive
or by others.



 
6.
Discoveries, Inventions, Improvements and Other Intellectual Property.  The
Executive acknowledges that all worldwide rights to each discovery, invention or
improvement which the Executive or the Company may develop, in whole or in part,
during the term of this Agreement, whether patented or unpatented, which relate
to or pertain to the business, functions or operations of the Company or its
subsidiaries, and arise (wholly or in part) from the efforts of the Executive
during the term hereof, will be the exclusive property of the Company,
regardless of whether such discoveries, inventions, improvements and other
intellectual property was developed or worked on while the Executive was engaged
in employment or whether the Executive developed or worked on such intellectual
property on the Executive’s own time.  The Company will own all rights to any
copy, translation, modification, adaptation or derivation thereof and any
product based thereon.  The Executive acknowledges that a violation of this
Section 6 would lead to irreparable injury to the Company for which monetary
damages could not adequately compensate and further acknowledges that in the
event of such a breach, the Company shall be entitled to injunctive relief along
with other such remedies the Company may have.

 

 
 
 
 
7.
Restrictive Covenants.



 
a.
Corporate Opportunity.  During the term of the Executive’s employment by the
Company, the Executive shall submit to the Board all business, commercial and
investment opportunities or offers presented to Executive or of which Executive
becomes aware which relate to the scope of the current businesses engaged in by
the Company (“Corporate Opportunities”). Unless approved by the Board in
writing, the Executive shall not accept or pursue, directly or indirectly, any
Corporate Opportunities on the Executive’s own behalf.



 
b.
Competition with the Company.  The Executive covenants and agrees that the
Executive will not, directly or indirectly (whether as a sole proprietor,
partner, director, officer, employee or in any other capacity as principal), (i)
during the one year period following the voluntary termination of his employment
or the termination of his employment by the Company for Cause, compete with the
Company within the scope of the Company’s business of real estate in the Volusia
County, Florida, area, or by rendering services to any entity engaged in a joint
venture or similar project with the Company, if any, and (ii) during the six
month period following the voluntary termination of his employment or the
termination of his employment by the Company for Cause, compete with the Company
within the scope of any other then-current business of the Company, if any.



8.  
Change in Control.



a.  
For the purposes of this Agreement, a “Change in Control” means any of the
following events: (i) any person (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, (the “Exchange Act”)) or group (as such term is
defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than a
subsidiary of the Company or any employee benefit plan (or any related trust) of
the Company or a subsidiary, becomes the beneficial owner of 50% or more of the
Company’s outstanding voting shares and other outstanding voting securities that
are entitled to vote generally in the election of directors (“Voting
Securities”); or (ii) approval by the shareholders of the Company and
consummation of either of the following: (A) a merger, reorganization,
consolidation or similar transaction (any of the foregoing, a “Merger”) as a
result of which the persons who were the respective beneficial owners of the
outstanding common stock and/or the Voting Securities immediately before such
Merger are not expected to beneficially own, immediately after such Merger,
directly or indirectly, more than 50% of, respectively, the outstanding voting
shares and the combined voting power of the voting securities resulting from
such merger in substantially the same proportions as immediately before such
Merger; or (B) a plan of liquidation of the Company or a plan or agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.



b.  
The Company and the Executive agree that, if the Executive is in the employ of
the Company on the date on which a Change in Control occurs (the “Change in
Control Date”), the Company will continue to employ the Executive and the
Executive will remain in the employ of the Company for the period commencing on
the Change in Control Date and ending on the termination of his employment, to
exercise such authority and perform such executive duties (including assistance
in any transition matters designated by the Board following such Change in
Control) as are commensurate with the authority being exercised and duties being
performed by the Executive immediately prior to the Change in Control Date.



c.  
After the Change in Control Date, the Company will (i) continue to honor the
terms of this Agreement, including as to Base Salary and other compensation set
forth in Section 3, and (ii) continue employee benefits as set forth in Section
4 at levels in effect on the Change in Control Date (but subject to such
reductions as may be required to maintain such plans in compliance with
applicable federal law regulating employee benefits).



d.  
If after the Change in Control Date, (i) the Executive’s employment is
terminated by the Company other than for Cause (as defined in Section 5.a
above), or (ii) the Executive voluntarily terminates employment for Good Reason
(as defined below), then the Executive will receive separation pay in an amount
equal to 200% of then-current Base Salary in one lump sum payment on the
forty-fifth day after the date of termination of the Executive's employment,
which shall be conditioned upon the delivery by the Executive of a release of
claims reasonably acceptable to the Company that shall have not been revoked by
the Executive pursuant to any revocation rights afforded by applicable
law.  “Good Reason” shall mean a material reduction in the Executive’s
compensation or employment related benefits, or a material change in the
Executive’s status, working conditions or management responsibilities. The
Executive's termination of employment will not constitute a termination for Good
Reason unless the Executive first provides written notice to the Company of the
existence of the Good Reason within sixty days following the effective date of
the occurrence of the Good Reason, and the Good Reason remains uncorrected by
the Company for more than thirty days following such written notice of the Good
Reason from the Executive to the Company, and the effective date of the
Executive’s termination of employment is within one year following the effective
date of the occurrence of the Good Reason.



9.  
Assignability. The rights and obligations of the Company under this Agreement
will inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign will acquire all or
substantially all of the assets and business of the Company.  The Executive’s
rights and obligations under this Agreement may not be assigned or alienated and
any attempt to do so by the Executive will be void and constitute a material
breach hereunder.



10.
Non-Coercion.  The Executive represents and agrees that the Executive has not
been pressured, misled, or induced to enter into this Agreement based upon any
representation by the Company or its agents not contained herein.  The Executive
represents that he has entered into this Agreement voluntarily, and after having
the opportunity to consult with representatives of his own choosing and that
his/her agreement is freely given.



11.
Severability.   The provisions of this Agreement constitute independent and
separable covenants which shall survive termination of employment or expiration
of this Agreement.  Any section, paragraph, phrase or other provision of this
Agreement that is determined by a court of competent jurisdiction to be
unconscionable or in conflict with any applicable statute or rule, shall be
deemed, if possible, to be modified or altered so that it is not unconscionable
or in conflict with or, if that is not possible, then it shall be deemed omitted
from this Agreement.  The invalidity of any portion of this Agreement shall not
affect the validity of the remaining portions.



12.
Prior Employment Agreements.  The Executive represents that he has not executed
any agreement with any previous employer which may impose restrictions on his
employment with the Company.



13.
Notice.  Notices given pursuant to the provisions of this Agreement will be sent
by certified mail, postage prepaid, by overnight courier or email to the
following addresses:



If to the Company:


Consolidated-Tomoka Land Co.
1530 Cornerstone Boulevard, Suite 100
Daytona Beach, FL 32117
Email: dsmith@ctlc.com and jallen@allenlandgroup.com


If to the Executive:


John P. Albright
1421 Holts Grove Circle
Winter Park, FL  32789
Email: jalbright@ctlc.com


Either party may, from time to time, designate any other address to which any
such notice to it or him will be sent.  Any such notice will be deemed to have
been delivered upon the earlier of actual receipt or four days after deposit in
the mail, if by certified mail.
 

 
 
 
 
14.
Miscellaneous.



a.  
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the state of Florida.



b.  
Venue.  Any action filed to enforce this Agreement will be filed in Volusia
County, Florida or the United States District Court for the Middle District of
Florida.



c.  
Waiver/Amendment.  The waiver by any party to this Agreement of a breach of any
provision hereof by any other party will not be construed as a waiver of any
subsequent breach by any party.  No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.



d.  
Attorney’s Fees.  In the event any action is commenced to enforce any provision
of this Agreement, the prevailing party will be entitled to reasonable
attorney’s fees, costs, and expenses.



 
e.
Disputes.  Nothing in this Section 14.e shall preclude a party from initiating
an action for temporary injunctive relief to temporarily enjoin any conduct
threatening imminent and irreparable injury.  In all other circumstances in
which a dispute arises hereafter between the parties, the parties agree to
resolve all disputes through final and binding arbitration in Volusia County,
Florida, by a single arbitrator in accordance with the Rules of the American
Arbitration Association. The parties hereby expressly waive any and all right to
a trial by jury with respect to any action, proceeding or other litigation
resulting from or involving the enforcement of this Agreement or any other
matter relating to the Executive’s employment.



 
f.
Entire Agreement.  This Agreement has been subject to substantial negotiations
between the parties and thus represents the joint product of those negotiations
between the parties and supersedes all previous understandings or agreements,
whether written or oral, including the Original Agreement.  Any uncertainty or
ambiguity shall not be construed for or against any other party based on
attribution of any drafting to any party.  Furthermore, this Agreement
represents the entire agreement between the parties and shall not be subject to
modification or amendment by an oral representation, or any other written
statement by either party, except for a dated written amendment to this
Agreement signed by the Executive and an authorized representative of the
Company.



 
g.
Withholding. All payments (or transfers of property) to the Executive will be
subject to tax withholding to the extent required by applicable law.



 
h.
Counterparts.  This Agreement may be executed in counterparts, all of which will
constitute one and the same instrument.



 
 
 
 
 
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.


                                                                                                       
 
   
EXECUTIVE:
 
 
By:  /s/John P. Albright
John P. Albright
 
Date:  May 20, 2015




                                                       
 
   
COMPANY:
 
Consolidated-Tomoka Land Co.,
a Florida corporation
 
By:  /s/John J. Allen
John J. Allen
Compensation Committee Chairman
 
Date: May 20, 2015






                                   
Back to 8K [albrightemployagrmnt20158k.htm]

